Case 1:21-cv-00371-JPH-DLP Document 10 Filed 02/18/21 Page 1 of 3 PageID #: 89




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

BRIGHTVIEW LANDSCAPES, LLC,                  )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )   No. 1:21-cv-00371-JPH-DLP
                                             )
CRAIG HOYING,                                )
LANDCARE USA L.L.C.,                         )
                                             )
                          Defendants.        )

                             ORDER ON JURISDICTION

      Plaintiff, Brightview Landscapes, LLC, has filed a complaint alleging

federal-question jurisdiction over a Defend Trade Secrets Act claim, see 18

U.S.C. § 1836, and diversity jurisdiction over the entire matter. Dkt. 1 at 4.

For the Court to have diversity jurisdiction, the amount in controversy must

exceed $75,000, exclusive of interest and costs, and the litigation must be

between citizens of different states. 28 U.S.C. § 1332(a). For diversity

jurisdiction purposes, "the citizenship of an LLC is the citizenship of each of its

members." Thomas v. Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007).

For LLCs, parties must "work back through the ownership structure until

[reaching] either individual human beings or a formal corporation with a state

of incorporation and a state of principal place of business." Baez-Sanchez v.

Sessions, 862 F.3d 638, 641 (7th Cir. 2017); Thomas, 487 F.3d at 534.

      Here, the complaint identifies defendant Landcare USA L.L.C. as an LLC,

but does not identify its members or the citizenship of those members. Dkt. 1



                                         1
Case 1:21-cv-00371-JPH-DLP Document 10 Filed 02/18/21 Page 2 of 3 PageID #: 90




at 4. Counsel has an obligation to analyze subject-matter jurisdiction, Heinen

v. Northrop Grumman Corp., 671 F.3d 669, 670 (7th Cir. 2012), and a federal

court always has the responsibility to ensure that it has jurisdiction, Hukic v.

Aurora Loan Servs., 588 F.3d 420, 427 (7th Cir. 2009). The Court's obligation

includes knowing the details of the underlying jurisdictional allegations. See

Evergreen Square of Cudahy v. Wis. Hous. and Econ. Dev. Auth., 776 F.3d 463,

465 (7th Cir. 2015) ("the parties' united front is irrelevant since the parties

cannot confer subject-matter jurisdiction by agreement . . . and federal courts

are obligated to inquire into the existence of jurisdiction sua sponte").

      Therefore, the Court ORDERS Brightview Landscapes to file a

jurisdictional statement by March 5, 2021, addressing the issue identified in

this order.

SO ORDERED.

Date: 2/18/2021




Distribution:


John A. Drake
OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
john.drake@ogletreedeakins.com



                                         2
Case 1:21-cv-00371-JPH-DLP Document 10 Filed 02/18/21 Page 3 of 3 PageID #: 91




Todd J. Kaiser
OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
todd.kaiser@odnss.com

Jeffrey Wayne Parker, Jr.
OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
jeffrey.parker@ogletree.com




                                      3
